     Case 1:15-cv-01410-DAD-EPG Document 193 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10
     ELAINE K. VILLAREAL,                                   Case No. 1:15-cv-01410-DAD-EPG (PC)
11
                                             Plaintiff, ORDER GRANTING PLAINTIFF’S
12                                                      UNOPPOSED EX PARTE APPLICATION
                    v.                                  TO EXTEND TIME TO FILE RESPONSE
13                                                      TO MOTION FOR SUMMARY JUDGMENT

14   COUNTY OF FRESNO and MARGARET                          (ECF No. 192)
     MIMS,
15
                                          Defendants.
16

17         On November 13, 2020, Plaintiff filed an ex parte application to extend time to file a

18   response to Defendants’ motion for summary judgment. (ECF No. 192). “Plaintiff asks that the

19   time to file a response to the motion for summary judgment be extended from December 1, 2020,

20   to January 15, 2021, primarily because (1) counsel for Plaintiff will be out of town during the

21   Thanksgiving holiday, (2) counsel for Plaintiff wants additional time to confer with the Plaintiff

22   regarding the response to the motion, and (3) counsel for Plaintiff believes it is necessary to have

23   more time to work with Plaintiff’s expert to prepare a response to the motion.” (Id. at 1).

24   “Counsel for Defendants does not oppose this request.” (Id. at 2).

25         The Court finds good cause to grant Plaintiff’s ex parte application.

26   \\\

27   \\\

28   \\\
                                                        1
     Case 1:15-cv-01410-DAD-EPG Document 193 Filed 11/16/20 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that Plaintiff has until January 15, 2021, to file

 2   her response to Defendants’ motion for summary judgment.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    November 16, 2020                       /s/
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
